Citation Nr: 0000554	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968 and from January 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claim for a rating in 
excess of 30 percent for PTSD.  In January 1999, a 50 percent 
disability rating was granted for PTSD, effective February 
26, 1998.  Although that increase represented a grant of 
benefits, a decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Also, in a 
May 1999 statement and in November 1999 written argument, the 
representative maintained that the 50 percent disability 
rating was not adequate.


REMAND

A review of the veteran's claims file reveals various 
psychiatric diagnoses including PTSD (service connected), 
major depression and a personality disorder.  According to a 
February 1998 VA hospital report the veteran was felt to have 
mainly "Axis II-related problems;" Axis II was passive-
aggressive features.  In early 1998, it was noted that the 
veteran had PTSD with depression and that he had had 
depression for the past 30 years.  In rating the veteran's 
PTSD only symptoms of that disorder and any related disorders 
may be considered.  

In 1998, the veteran failed to report for two VA 
examinations.  The veteran has indicated that he could not 
report for those examinations because of a lack of 
transportation.  Based on the reason given by the veteran, it 
is accepted that he had good cause for not being able to 
report.  However, the Board has concluded that an examination 
is necessary.  If a claimant fails to report for an 
examination scheduled in conjunction with a claim for an 
increased rating without good cause being shown, the claim 
shall be denied.  38 C.F.R. § 3.655 (1999).

In a February 1990 report of contact, it was noted that the 
veteran was receiving Social Security disability benefits.  
The duty to assist for a claim of an increased rating 
includes obtaining Social Security Administration (SSA) 
records.  Baker v. West, 11 Vet. App. 163 (1998).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
any psychiatric problems since March 
1998.  The RO should then obtain any 
medical records not currently on file, 
specifically to include any additional 
records from the Prescott, Arizona, VA 
Medical Center.

3.  The RO should try to obtain any 
relevant medical records and the decision 
in the Social Security disability 
benefits claim filed by the veteran.

4.  The RO should inform the veteran of 
the importance of a VA examination for 
his claim of an increased rating for PTSD 
and that, under 38 C.F.R. § 3.655 (1999), 
his claim for an increased rating for 
PTSD will be denied if he fails to report 
for a VA psychiatric examination without 
good cause.  Notification of the 
examination date should also be 
documented in the claims folder and he 
should be afforded adequate time to make 
arrangements for transportation; the RO 
should assist him in that regard to the 
extent permissible.  

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current extent and manifestations of PTSD 
and any related psychiatric disorders, if 
present.  The examination should be 
performed by a board certified 
psychiatrist if available. The examiner 
should specifically determine whether 
major depression, a personality disorder 
or any other psychiatric disorder, if 
found, is related to PTSD or to active 
service.  The claims folder, including 
the service medical records, and a 
separate copy of this remand should be 
made available to the examiner, the 
review of which should acknowledged in 
the examination report.  Any indicated 
tests and studies, including 
psychological studies (if determined 
necessary by the psychiatrist), should be 
conducted.  The report of examination 
should reflect all diagnoses and an 
opinion as to whether any psychiatric 
disorder other than PTSD, if found, was 
caused or permanently aggravated by PTSD 
or is otherwise related to the veteran's 
two periods of active service.  If 
necessary, the examiner may express any 
relationship between PTSD/service and any 
other psychiatric disorder in terms of 
likelihood (i.e., more likely, less 
likely, or equally likely as not).  

The examiner should also give a detailed 
account of all psychiatric manifestations 
and specify which symptoms are associated 
with PTSD and any PTSD/service related 
disorders, and which are attributable to 
any psychiatric disorders deemed 
unrelated to PTSD or active service.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner must also comment on the extent 
to which PTSD and any deemed PTSD-or 
service-related disorders affect the 
veteran's occupational and social 
functioning.  

Finally, a multi-axial assessment should 
be conducted.  The examiner should 
provide a discussion of Axis IV 
(psychosocial and environmental problems) 
and give a Global Assessment of 
Functioning (GAF) score, with an 
explanation of the numeric code assigned 
as stated in DSM-IV.  In the event that 
multiple psychiatric diagnoses are given, 
the examiner, if possible, should 
indicate what the GAF would be if based 
only on PTSD and any PTSD/service related 
psychiatric disorders.  The rationale for 
all conclusions should be provided.

6.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it is essential that it be amended by the 
examiner so that the case will not have 
to be remanded again.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should adjudicate the 
issue of service connection for any 
diagnosed psychiatric disorder in 
addition to PTSD, to include 
consideration of 38 C.F.R. § 3.310 (1999) 
and Allen v. Brown, 7 Vet. App. 439 
(1995), and readjudicate the issue of an 
increased rating for PTSD.  If service 
connection for any psychiatric disorder 
is denied, the veteran must be advised of 
the need to initiate an appeal if he 
disagrees.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, 
containing all applicable laws and 
regulations not previously included, and 
given the opportunity to respond thereto.  
No action is required of the appellant 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




